NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS ISRAEL GRANADOS-LANDROS,                  No.    18-71315

                Petitioner,                     Agency No. A079-637-984

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 14, 2019
                            San Francisco, California

Before: WARDLAW, W. FLETCHER, and LINN,** Circuit Judges.

      Jesus Granados-Landros petitions for review of the denial by the Board of

Immigration Appeals (“BIA”) of withholding of removal and protection under the

Convention Against Torture (“CAT”). We deny the petition.

      1. Substantial evidence supports the agency’s finding that the presumption of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Richard Linn, United States Circuit Judge for the U.S.
Court of Appeals for the Federal Circuit, sitting by designation.
future persecution has been rebutted.1 None of Granados-Landros’s arguments show

“that a reasonable factfinder would have to conclude that the requisite fear of [future]

persecution existed.” See Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010)

(citation omitted). A factfinder can reasonably conclude that the physical harm

suffered by a young son living in the same household with an abusive step-father

would not continue 20 years later. This finding is strongly supported by the fact that

Granados-Landros lived with his step-father for seven years without physical harm.

It is likewise reasonable to conclude that those years of living together without harm

evidenced a new relationship between Granados-Landros and his step-father.

      Granados-Landros’s argument that his status as “a step-son who ‘wronged’

his step-father” undermines the government’s rebuttal has no merit. The basis for

the past persecution was Granados-Landros’s membership in the particular social

group of “step-children, or non-biological children,” not his status as “a step-son

who ‘wronged’ his step-father.”         See 8 C.F.R. § 1208.16(b)(1)(iii) (“If the

applicant’s fear of future threat to life or freedom is unrelated to the past persecution,

the applicant bears the burden of establishing that it is more likely than not that he


1
  Granados-Landros’s opening brief did not “specifically and distinctly raise[]” the
issue of whether the government may rebut the presumption of future persecution
through a showing of a fundamental change in the personal circumstances of the
petitioner alone. Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). When
asked at oral argument if she intended to raise this issue, counsel for Granados-
Landros declined to do so. Oral Arg. at 8:31–8:56. Therefore, this argument is
waived. Id.

                                            2
or she would suffer such harm.”); Bringas-Rodriguez v. Sessions, 850 F.3d 1051,

1076 n.18 (9th Cir. 2017) (“[I]t is the enumerated statutory ground that motivates

the persecution that must be related—in other words, the reason for the fear of future

persecution must be related to the reason for the past persecution.”). To the extent

Granados-Landros argues that he fears future persecution as revenge for having

caused his step-father to go to jail or for having convinced his mother to divorce his

step-father, these fears, even if justified, do not undermine the government’s

rebuttal. The fear of future harm arising out of a purely personal dispute, without

more, is not persecution on the basis of a protected ground. See Pagayon v. Holder,

675 F.3d 1182, 1191 (9th Cir. 2011) (citing Molina-Morales v. INS, 237 F.3d 1048,

1051–52 (9th Cir. 2001)) (“[P]ersonal disputes [are] not grounds for asylum unless

connected to a protected ground.”); Molina-Morales, 237 F.3d at 1051–52 (noting

that fearing retribution from a personal vendetta is not persecution on account of

political opinion).

      2. Substantial evidence supports the agency’s findings that Granados-Landros

is not entitled to protection under the Convention Against Torture (“CAT”).

Protection under the CAT requires a showing that it is “more likely than not that [the

petitioner] would be tortured if removed to the proposed country of removal.”

Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008), abrogated on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013).


                                          3
Torture is, inter alia, any intentional act which causes severe pain or suffering for

certain reasons, with the consent or acquiescence of a public official. 8 C.F.R. §

1208.18(a)(1). The Board agreed with the IJ’s finding that it was not more likely

than not that Granados-Landros would be harmed upon his return to

Mexico. Granados-Landros failed to challenge this finding, which is supported by

substantial evidence given that “Luis has not harmed or threatened to harm the

applicant for more than a decade.” IJ Decision at 8–9. This finding is sufficient to

support the denial of protection under the CAT in this case.

      DENIED.




                                         4